Citation Nr: 0614297	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  91-17 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John E. Howell, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant served on active duty from May 12 to June 8, 
1970.  The case is before the Board of Veterans´ Appeals 
(Board) pursuant to a December 2005 order by the United 
States Court of Appeals for Veterans Claims (CAVC) that 
vacated an October 2005 Board decision, and remanded the case 
for development pursuant to the terms of a Joint Motion for 
Remand.


REMAND

The terms of the Joint Motion for Remand require additional 
VA examination of the appellant with benefit of review of the 
claims folder.  Accordingly, the case is REMANDED to the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  Obtain the following private medical records:
a) complete clinic notes Robert M. Roerich, 
M.D.; and
b) complete clinic notes from Jon C. 
Kazaglias, M.D., since September 2002.

2.  Upon receipt of any additional records, 
schedule the appellant for VA psychiatric 
examination, by a different psychiatrist who 
performed the VA examination in December 1996.  
The examiner should review the contents of the 
entire claims files.  Following the examination, 
the examiner should express opinion on the 
following questions: 
a) What is the diagnosis, or diagnoses, of 
any currently manifested acquired psychiatric 
disorder(s), if any;
b) If any acquired psychiatric disorder is 
currently manifested, did such disorder(s)
(i) clearly and unmistakably pre-exist 
service and 
(ii) is it clear and unmistakable that 
such disorder(s) did not undergo a 
permanent increase in severity during 
active service from May 12 to June 8, 1970 
that was beyond the natural progress of 
the disorder; or alternatively
c) If PTSD is present, identify the 
stressor(s) supporting the diagnosis; or 
alternatively;
d) If an acquired psychiatric disorder is 
currently manifested, is it at least as 
likely as not that such disorder(s) is the 
result of event(s) during active service or 
had its onset in service; and
e) The examiner must provide a rationale for 
the opinions expressed, to include 
specifically discuss the recent opinions and 
diagnoses set forth by Drs. Kazaglias and 
Roerich.  If a different conclusion is 
reached from any examiner, the VA examiner 
should clearly delineate the basis for 
disagreement.

3.  Thereafter, readjudicate the claim of 
entitlement to service connection for a 
psychiatric disorder, to include PTSD.  In so 
doing, specific consideration should be given as 
to whether the provisions of 38 U.S.C.A. § 1111 
apply to the facts of the case.  Additionally, 
consider the issue of whether PTSD was incurred in 
and/or aggravated by active service.  If any 
benefit sought on appeal remains denied, the 
appellant and his attorney should be provided a 
supplemental statement of the case (SSOC) that 
includes the provisions of 38 U.S.C.A. § 1111 and 
the criteria for establishing service connection 
for PTS.  They should be provided an appropriate 
period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure compliance with the orders of the CAVC.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


